Citation Nr: 9906401	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to an increased (compensable) disability rating 
for service-connected left ear hearing loss.

The Board notes the veteran was initially granted entitlement 
to service connection for left ear hearing loss by RO 
decision dated February 1972.  In January 1997, he submitted 
a claim seeking entitlement to service connection for 
"bilateral hearing loss."  The Board finds that this claim, 
as made clear by subsequent statements by the veteran and his 
accredited representative, is a claim seeking entitlement to 
service connection for hearing loss, right ear.  Although the 
RO subsequently adjudicated, and denied, a claim of 
entitlement to service connection for right ear hearing loss, 
secondary to left ear hearing loss, entitlement to service 
connection for right ear hearing loss on a direct basis has 
never been addressed by the RO.  Therefore, that issue is 
referred back to the RO for proper action.     

In regard to the issue of entitlement to service connection 
for right ear hearing loss, secondary to left ear hearing 
loss, the Board notes that the veteran submitted an Notice of 
Disagreement in response to the RO's November 1997 denial of 
service connection.  Subsequently, he was provided a 
Statement of the Case in January 1998.  However, no 
Substantive Appeal was received by the RO within 60 days of 
issuance of the Statement of the Case or one year of 
notification of the adverse decision.  Thus, that claim is 
not on appeal.  See 38 C.F.R. § 20.302(b)  (1998).



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Service-connected left ear hearing loss was most recently 
manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 hertz, of 61 decibels, with a speech 
recognition ability of 88 percent correct.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
left ear hearing loss and has alleged that his disability 
warrants a higher disability rating; recent medical evidence 
has been added to the claims file, which the veteran believes 
supports his contentions.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Pursuant to applicable regulations, disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on whether 
the disability is unilateral or bilateral and based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100  (1998).  When only one ear 
is service-connected for hearing loss, the nonservice-
connected ear is evaluated as normal for rating purposes; 
normal hearing is level I hearing.  38 C.F.R. § 4.85, Table 
VI  (1998).  When the issue involves a claim for an increased 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. §§ 4.85, 4.87  (1998).

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
 
II.  Evidence

The veteran's service medical records indicate that he had 
hearing within normal limits in his left ear upon his 
entrance into service.  The veteran's June 1958 induction 
medical examination report indicates that his hearing was 
15/15 for whispered voice at the time of the examination.  
Audiometric testing was not accomplished.

A service outpatient record, dated December 1959, indicates 
that the veteran was seen for hearing testing.  The record 
indicates that said testing showed marked impairment in the 
2000 to 4000 Hertz range.  It is further noted that the 
veteran was not wearing his ear plugs and that he was told to 
do so.  No further complaints of hearing loss is shown in the 
service medical records.  The veteran's June 1961 separation 
medical report indicates that hearing in his left ear was 
15/15 for whispered voice.  Audiometric test results are also 
shown.  They indicate the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
20
N/A
35

The veteran was granted entitlement to service connection for 
left ear hearing loss by decision of the St. Petersburg, 
Florida, RO, dated February 1972.  A noncompensable rating 
was assigned.

Subsequent to service, a February 1987 private audiological 
record indicates that the veteran had bilateral high-
frequency sensorineural hearing loss with a puretone 
threshold of 36 decibels in the left ear.

The most recent medical evidence is a July 1997 VA 
audiological report.  It indicates that the veteran had 
constant bilateral tinnitus and was exposed to excessive 
noise during military service.  In regard to left ear hearing 
loss, the report shows the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
40
70
65
70

It shows puretone averages of 61 decibels in the left ear.  
Speech recognition scores were 88 percent correct in the left 
ear.

III.  Analysis

As previously pointed out, because claims for increased 
ratings are based on the assertion that a disability has 
recently worsened, the Board finds that the most recent 
medical evidence is most probative.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is especially true in this 
case where the most recent VA audiological examination report 
provides the only audiological testing results dated within 
the last 10 years.  Thus, the only medical evidence of record 
reflective of the current level of left ear hearing loss is 
the July 1997 VA audiological report.

Applying the audiometric test results of the July 1997 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is III for the left ear; right ear 
hearing loss is not currently service-connected, so its 
designation is I.  38 C.F.R. § 4.85(a), Table VI (1998).  
When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating for 
the veteran's service-connected left ear hearing loss.  38 
C.F.R. § 4.85(b), Table VII (1998).  The evaluations derived 
from the Rating Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).

Overall, the Board is sympathetic to the veteran's 
contentions regarding the severity of his service-connected 
hearing loss; however, as noted above, in Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) held that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Based on the application of the rating criteria to 
the audiometric evidence in this case, the Board finds that 
there is no additional evidence of record to support an 
increased (compensable) disability evaluation under VA rating 
criteria.  Therefore, a compensable disability rating for the 
veteran's service-connected left ear hearing loss may not be 
granted.  38 U.S.C.A. § 1155  (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100  (1998). 

The objective evidence, consisting of numerical results from 
VA audiological testing and the application of the Rating 
Schedule to the results, is against a finding of entitlement 
to an increased (compensable) disability evaluation for left 
ear hearing loss.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.87, Diagnostic Code 6100  
(1998).

In light of the above, the veteran's claim must be denied.


ORDER

An increased (compensable) disability rating for service-
connected left ear hearing loss is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


